Case 2:18-cv-06125-AYS Document 7 Filed 01/07/19 Page 1 of 8 PagelD #: 21

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x

AUGUSTO JAVIER ROJAS, on behalf of himself
and all other persons similarly situated,

Plaintiff, 18-CV-06125 (DRH) (AYS)

-against- ANSWER

CARIBBEAN CLEAR OF NASSAU, INC. and
PAULA S. MAYNARD,

Defendants.

xX

Defendants Caribbean Clear of Nassau, Inc. (“Caribbean Clear”) and Paula S. Maynard
(“Maynard”) (together, “Defendants”), by their counsel, Kaufman Dolowich & Voluck, LLP, as
and for their Answer to the complaint (the “Complaint) filed by plaintiff Augusto Javier Rojas
(‘Plaintiff’), on behalf of himself and other persons similarly situated, as and for their Answer to

the Complaint, set forth the following:

DEFENDANTS’ RESPONSE TO SECTION
OF COMPLAINT ENTITLED “NATURE OF THE CLAIM”

1. Defendants deny the allegations contained in Paragraph 1 of the Complaint.
2. Defendants deny the allegations contained in Paragraph 2 of the Complaint.

DEFENDANTS’ RESPONSE TO SECTION OF
COMPLAINT ENTITLED “JURISDICTION AND VENUE”

3. Defendants neither admit nor deny the allegations contained in Paragraph 3 of the
Complaint as they consist of legal conclusions to which no response is required.
4, Defendants neither admit nor deny the allegations contained in Paragraph 4 of the

Complaint as they consist of legal conclusions to which no response is required.
Case 2:18-cv-06125-AYS Document 7 Filed 01/07/19 Page 2 of 8 PagelD #: 22

5. Defendants neither admit nor deny the allegations contained in Paragraph 5 of the
Complaint as they consist of legal conclusions to which no response is required.

DEFENDANTS’ RESPONSE TO SECTION
OF COMPLAINT ENTITLED “THE PARTIES”

6. Defendants neither admit nor deny the allegations contained in Paragraph 6 of the
Complaint as they consist of legal conclusions to which no response is required.

7. Deny the allegations contained in Paragraph 7 of the Complaint, except to admit
that Plaintiff was employed by Caribbean Clear during portions of the period identified therein.

8. Admit the allegations contained in Paragraph 8 of the Complaint.

9. Defendants deny the allegations contained in Paragraph 9 of the Complaint.

10. | Defendants neither admit nor deny the allegations contained in Paragraph 10 of
the Complaint as they consist of legal conclusions to which no response is required.

11. Deny the allegations contained in Paragraph 11 of the Complaint to the extent they
consist of legal conclusions to which no response is required, and otherwise deny the allegations

contained therein.

DEFENDANTS’ RESPONSE TO SECTION
OF COMPLAINT ENTITLED “FACTS”

12. Deny the allegations contained in Paragraph 12 of the Complaint, except to admit
that the services Caribbean Clear provides to its customers include pool maintenance, repair, and
renovation.

13. Deny the allegations contained in Paragraph 13 of the Complaint.

14. Deny the allegations contained in Paragraph 14 of the Complaint.

15. Deny the allegations contained in Paragraph 15 of the Complaint.

16. Deny the allegations contained in Paragraph 16 of the Complaint.
Case 2:18-cv-06125-AYS Document 7 Filed 01/07/19 Page 3 of 8 PagelD #: 23

17. Deny the allegations contained in Paragraph 17 of the Complaint.

18. Deny the allegations contained in Paragraph 18 of the Complaint to the extent
they consist of legal conclusions to which no response is required, and otherwise deny the
allegations contained therein.

19. Deny the allegations contained in Paragraph 19 of the Complaint.

20. Deny the allegations contained in Paragraph 20 of the Complaint.

21. Deny the allegations contained in Paragraph 21 of the Complaint.

22. Deny the allegations contained in Paragraph 22 of the Complaint.

23. Deny knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 23 of the Complaint.

24. Defendants deny the allegations contained in Paragraph 24 of the Complaint.

DEFENDANTS’ RESPONSE TO
FIRST CLAIM FOR RELIEF

25. Defendants repeat and re-allege each and every response contained in Paragraphs
1 through 24 above, as if fully set forth herein.

26. Defendants deny the allegations contained in Paragraph 26 of the Complaint.

27. Defendants deny the allegations contained in Paragraph 27 of the Complaint.

28. Defendants deny the allegations contained in Paragraph 28 of the Complaint.

29. Defendants deny the allegations contained in Paragraph 29 of the Complaint.

DEFENDANTS’ RESPONSE TO
SECOND CLAIM FOR RELIEF

30. Defendants repeat and re-allege each and every response contained in Paragraphs
1 through 29 above, as if fully set forth herein.

31. Defendants deny the allegations contained in Paragraph 31 of the Complaint.

 
Case 2:18-cv-06125-AYS Document 7 Filed 01/07/19 Page 4 of 8 PagelD #: 24

32. Defendants deny the allegations contained in Paragraph 32 of the Complaint.
33. Defendants deny the allegations contained in Paragraph 33 of the Complaint.
34. Defendants deny the allegations contained in Paragraph 34 of the Complaint.

DEFENDANTS’ RESPONSE TO
THIRD CLAIM FOR RELIEF

35. Defendants repeat and re-allege each and every response contained in Paragraphs
1 through 34 above, as if fully set forth herein.
36. Defendants deny the allegations contained in Paragraph 36 of the Complaint.

DEFENDANTS’ RESPONSE TO
FOURTH CLAIM FOR RELIEF

37. Defendants repeat and re-allege each and every response contained in Paragraphs
1 through 36 above, as if fully set forth herein.
38. Defendants deny the allegations contained in Paragraph 38 of the Complaint.

DEFENDANTS’ RESPONSE TO
THIRD CLAIM FOR RELIEF

39. Defendants repeat and re-allege each and every response contained in Paragraphs
1 through 38 above, as if fully set forth herein.

40. Defendants deny the allegations contained in Paragraph 40 of the Complaint.

41. | Deny knowledge or information sufficient to form a belief as to the truth of the
allegations contained in Paragraph 41 of the Complaint.

42. Deny the allegations contained in Paragraph 42 of the Complaint.

STATEMENT OF AFFIRMATIVE DEFENSES
43. Defendants reserve the right to plead additional separate and affirmative defense,

which may be ascertained during the course of discovery in this action or otherwise. Defendants
Case 2:18-cv-06125-AYS Document 7 Filed 01/07/19 Page 5 of 8 PagelD #: 25

assert the following affirmative and other defenses without assuming any burden of production
or proof that they would not otherwise have.
DEFENDANTS’ FIRST AFFIRMATIVE DEFENSE
44, | The Compliant fails to state a claim upon which relief may be granted.
DEFENDANTS' SECOND AFFIRMATIVE DEFENSE

45. To the extent that Defendants’ actions taken in connection with Plaintiffs
compensation were taken in good faith in conformity with and reliance upon written
administrative regulations, orders, rulings, approvals, interpretations, and written and unwritten
administrative practices or enforcement policies of the Administrator of the Wage and Hour
Division of the United States Department of Labor or New York Department of Labor,
Plaintiff's claims are barred in whole or in part by the provisions of Section 10 of the Portal-to-
Portal Act, 29 U.S.C. §§ 258 and 259.

DEFENDANTS' THIRD AFFIRMATIVE DEFENSE

46. To the extent that any acts or omissions giving rise to this action were taken in
good faith and with reasonable grounds for believing that the acts or omissions were not a
violation of the Fair Labor Standards Act ("FLSA") or New York Labor Law ("NYLL"),
Plaintiff s claims are barred in whole or in part by the provisions of Section 11 of the Portal-
to-Portal Act, 29 U.S.C. § 260 and/or the provisions of NYLL § 198.

DEFENDANTS' FOURTH AFFIRMATIVE DEFENSE

47. Defendants, at all times, acted in good faith to comply with the FLSA and NYLL
and with reasonable grounds to believe that its actions did not violate the FLSA or NYLL, and
Defendants assert a lack of willfulness or intent to violate the FLSA or NYLL as a defense to any

claim by Plaintiff for liquidated damages.
Case 2:18-cv-06125-AYS Document 7 Filed 01/07/19 Page 6 of 8 PagelD #: 26

DEFENDANTS' FIFTH AFFIRMATIVE DEFENSE

70. Plaintiffs claims are barred in whole or in part to the extent that the work she
performed falls within exemptions, exclusions, exceptions, offsets or credits permissible under the
FLSA or NYLL, including but not limited to those provided for in 29 U.S.C. §§ 207, 213, and its
state law equivalents.

DEFENDANTS' SIXTH AFFIRMATIVE DEFENSE

71, To the extent applicable, Plaintiff's claims are barred by the doctrines of waiver,

unclean hands, estoppel, and/or laches.
DEFENDANTS'! SEVENTH AFFIRMATIVE DEFENSE

72. Even if Defendants, in fact, failed to pay Plaintiff appropriately for any of the
activities alleged in the Complaint, to the extent that such activities do not constitute compensable
work under the FLSA and/or other applicable state laws, and furthermore, to the extent that such
activities were not an integral and indispensable part of Plaintiff's principal activities of
employment, they are not compensable.

AS AND FOR DEFENDANTS' EIGHTH AFFIRMATIVE DEFENSE

73. Plaintiff's claims are barred in whole or in part by the provisions of Section 4 of
the Portal-to-Portal Act, 29 U.S.C. § 254, as to all hours during which Plaintiff was engaged
in activities which were preliminary or postliminary to his principal activities or incidental to
them.

AS AND FOR DEFENDANTS' NINTH AFFIRMATIVE DEFENSE
74, Plaintiff's claims are barred in whole or in part by the dotrine of de minimis

non curat lex.
Case 2:18-cv-06125-AYS Document 7 Filed 01/07/19 Page 7 of 8 PagelD #: 27

AS AND FOR DEFENDANTS' TENTH AFFIRMATIVE DEFENSE
75. Supplemental or pendant jurisdiction should not be exercised over Plaintiff's
NYLL Claims.
DEFENDANTS' ELEVENTH AFFIRMATIVE DEFENSE
76. Defendants have not willfully failed to pay Plaintiff any wages and/or monies
claimed to be due, and there is a bona fide, good faith dispute with respect to Defendants’
obligation to pay any sum that may be alleged to be due.
DEFENDANTS' TWELFTH AFFIRMATIVE DEFENSE
77. Plaintiff is not entitled to an award of prejudgment interest should she prevail
or any or all of the stated claims.
DEFENDANTS' THIRTEENTH AFFIRMATIVE DEFENSE
80. The individual Defendants named in this action was not Plaintiff's employer
within the meaning of the FLSA or NYLL.
DEFENDANTS' FOURTEENTH AFFIRMATIVE DEFENSE
81. To the extent that discovery reveals that Plaintiff falsely reported her hours, and
there is no evidence that Defendants required the false reporting of hours; no evidence that
Defendants encouraged Plaintiff to falsely report his hours; and no evidence that Defendants
knew or should have known that Plaintiff was providing false information as to her hours,
Defendants hereby invoke the doctrines of estoppel and avoidable consequences to bar the

claims asserted by Plaintiff.

 
Case 2:18-cv-06125-AYS Document 7 Filed 01/07/19 Page 8 of 8 PagelD #: 28

DEFENDANTS' FIFTEENTH AFFIRMATIVE DEFENSE
82. To the extent that Defendants are or were neither an "enterprise," nor an "enterprise
engaged in commerce," under the FLSA, Defendants were not obligated to pay overtime under the
FLSA.
DEFENDANTS' SIXTEENTH AFFIRMATIVE DEFENSE
83. Plaintiff's Complaint is deficient and must be dismissed to the extent Plaintiff has
failed to fulfill jurisdictional or statutory prerequisites to suit.
DEFENDANTS' SEVENTEENTH AFFIRMATIVE DEFENSE
85. Assuming arguendo that Plaintiff is entitled to recover additional compensation
for himself, Defendants have not willfully or intentionally failed to pay such additional
compensation, and as such the remedies available to Plaintiff are appropriately limited thereby.
WHEREFORE, Defendants Caribbean Clear and Maynard request that the Complaint
be dismissed in its entirety, with prejudice, and that Defendants be awarded such other and
further relief as the Court deems just and proper.
Dated: Woodbury, New York

January 7, 2018

KAUFMAN DOLOWICH & VOLUCK, LLP
Attorneys for Defendants

CC j
hina Shur cf
Keith J. Gutstein
Lisa Skruck
135 Crossways Park Drive, Suite 201
Woodbury, New York 11797

(516) 681-1100
4836-9499-9172, v. 1
